1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9

10                         CENTRAL DISTRICT OF CALIFORNIA
11

12   CHRISTOPHER CASTANEDA,                     Case No.: 2:18-CV-290-VEB
13                      Plaintiff,
14                                              ORDER AWARDING EAJA
                  vs.                           ATTORNEYS’ FEES
15

16   ANDREW SAUL, COMMISSIONER
     OF SECURITY ADMINISTRATION,
17

18                      Defendant.
19
           Based upon the parties’ Stipulation for the Award and Payment of Equal
20
     Access to Justice Act (EAJA) fees, IT IS ORDERED that Plaintiff shall be awarded
21
     attorneys’ fees under the EAJA in the amount of four thousand four hundred dollars
22
     and no cents ($4,400.00), as authorized by 28 U.S.C. Section 2412(d), subject to the
23
     terms of the Stipulation.
24
                  DATED this 16th day of March 2020,
25

26                                       /s/Victor E. Bianchini
                                         VICTOR E. BIANCHINI
27
                                     UNITED STATES MAGISTRATE JUDGE
28
